The Court.
This is an appeal from an order denying a motion made by the defendant to set aside the final order of condemnation, made in certain condemnation proceedings. The order denying the motion is not appealable. “ It was,” as said in Henley v. Hastings, 3 Cal. 342, “the mere negative action of the court declining to disturb its first decision. It is that decision which is the proper subject of complaint, and the refusal to alter it any number of times would not make it less so.”
The appeal is dismissed.